 



Exhibit 10.1
Execution Copy
SUPPORT AGREEMENT
          This SUPPORT AGREEMENT, dated as of June 1, 2007 (this “Agreement”),
by and among Wilsons The Leather Experts Inc., a Minnesota corporation (the
“Company”), and the shareholders of the Company set forth on the signature pages
hereof (individually, a “Shareholder” and collectively, the “Shareholders”).
          WHEREAS, the Company and the Shareholders have entered into a
Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), pursuant to which, among other things, the Company has
agreed to issue and sell to the Shareholders and the Shareholders have agreed
severally to purchase an aggregate of (i) 45,000 shares of the Company’s
Series A Preferred Stock, par value $.01 per share (the “Preferred Stock”), and
(ii) warrants (the “Warrants”) which will be exercisable to purchase 15,000,000
shares of common stock of the Company, par value $.01 per share (the “Common
Stock”) (as exercised, collectively, the “Warrant Shares”). The Preferred Stock
and the Warrants are sometimes collectively referred to herein as, the
“Securities”);
          WHEREAS, as of the date hereof, the Shareholders identified on Annex A
hereto (the “Current Shareholders”) collectively own the aggregate number of
shares of Common Stock set forth on Annex A, which represent (i) approximately
56.58% of the total issued and outstanding Common Stock of the Company, and
(ii) approximately 56.58% of the total voting power of the Company;
          WHEREAS, as a condition to the willingness of the Shareholder who,
prior to the closing of the transactions contemplated by the Securities Purchase
Agreement and identified as “Purchaser 1” therein, owned no securities of the
Company (such Shareholder, the “Investor”) to consummate the transactions
contemplated thereby (collectively, the “Transaction”), the parties hereto have
each agreed to enter into this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
ARTICLE I
VOTING AGREEMENTS OF THE CURRENT SHAREHOLDERS
          SECTION 1.01. Supporting the Transaction. Each of the Current
Shareholders hereby agrees that, at any meeting of the shareholders of the
Company, however called, and in any action by written consent of the Company’s
shareholders, such Current Shareholder shall vote the “Shares” and the “Other
Securities” (in each case, as defined below) held by it: (a) in favor of the
Transaction; provided that, the Preferred Stock, Shares acquired upon the
conversion of the Preferred Stock and the Warrant Shares may not be voted on the
Transaction, and (b)

 



--------------------------------------------------------------------------------



 



against any proposal or any other corporate action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Securities Purchase Agreement
or which could result in any of the conditions to the Company’s obligations
under the Securities Purchase Agreement not being fulfilled. Each of the Current
Shareholders acknowledges receipt and review of a copy of the Securities
Purchase Agreement and exhibits thereto. Each of the Current Shareholders hereby
revokes all proxies and powers of attorney with respect to the Shares and the
Other Securities that such Current Shareholder may have heretofore appointed or
granted, and no subsequent proxy or power of attorney shall be given or written
consent executed (and if given or executed, shall not be effective) by such
Current Shareholder, with respect to the matters specified in this Section 1.01,
except as set forth in the next paragraph of this Section 1.01. Any obligation
of the Current Shareholders under this Section 1.01 shall be binding upon the
successors and assigns of the Current Shareholders. The obligations of the
Current Shareholders under this Section 1.01 shall terminate immediately
following the earlier to occur of (i) the “Shareholder Approval” (as defined
below), or (ii) the termination of the Securities Purchase Agreement prior to
the Closing (as defined therein).
          In order to secure the performance of each Current Shareholder’s
obligations under this Section 1.01, by entering into this Agreement, each
Current Shareholder hereby irrevocably grants a proxy appointing each managing
partner of the general partner of the Investor as such Current Shareholder’s
attorney-in-fact and proxy, with full power of substitution, for and in its
name, to vote, express consent or dissent, or otherwise to utilize such voting
power in the manner contemplated by this Section 1.01 with respect to such each
Current Shareholder’s Shares and Other Securities. The proxy granted by such
each Current Shareholder pursuant to this Section 1.01 is coupled with an
interest and shall be revoked automatically, without any notice or other action
by any person, upon the earlier to occur of (i) the Shareholder Approval, or
(ii) the termination of the Securities Purchase Agreement prior to the Closing
(as defined therein).
          As used herein, the following terms have the following meanings: (i)
“Shares” refers to all shares of Common Stock now owned and which may hereafter
be acquired by a Shareholder at any time that this Agreement is in effect, (ii)
“Other Securities” refers to any other securities, if any, which a Shareholder
is currently entitled to vote, or after the date hereof becomes entitled to
vote, at any meeting of the shareholders of the Company held at any time that
this Agreement is in effect, and (iii) “Shareholder Approval” means the
requisite vote of the holders of voting stock of the Company necessary to
approve the Transaction.
          SECTION 1.02. Board Representation. So long as the Investor or one or
more of its affiliates holds at least 20% of the number of shares of Common
Stock issued or issuable upon conversion of the Preferred Stock subject to
appropriate adjustment for all stock splits, dividends, combinations,
recapitalizations and the like) (the “Minimum Holding”), each of the Current
Shareholders hereby agrees that, at any meeting of the shareholders of the
Company, however called, and in any action by written consent of the Company’s
shareholders, such Current Shareholder shall vote the Shares and the Other
Securities held by it: (a) in favor of at least two nominees for election as
directors identified as having been proposed by the Investor; and (b) against
any proposal or any other corporate action or agreement that would result in
such nominees not being elected as directors. Each of the Current Shareholders
agrees that no

2



--------------------------------------------------------------------------------



 



subsequent proxy or power of attorney with respect to the Shares and the Other
Securities shall be given or written consent executed (and if given or executed,
shall not be effective) by such Current Shareholder with respect to the matters
specified in this Section 1.02. Any obligation of the Current Shareholders under
this Section 1.02 shall be binding upon the successors and assigns of the
Current Shareholders.
          SECTION 1.03. Certain Transactions. So long as the Investor or one or
more of its affiliates holds at least the Minimum Holding, each of the Current
Shareholders hereby agrees that, at any meeting of the shareholders of the
Company, however called, and in any action by written consent of the Company’s
shareholders, such Current Shareholder shall vote the Shares and the Other
Securities held by it: (a) in favor of any proposed “Company Sale” (as defined
below) presented to or brought before the shareholders of the Company and
identified as having been proposed by or supported by the Investor; and
(b) against any proposed Company Sale that is identified as being opposed by the
Investor or would result in any other Company Sale proposed by or supported by
the Investor not being presented to or approved by the shareholders of the
Company. Each of the Current Shareholders agrees that no subsequent proxy or
power of attorney with respect to the Shares and the Other Securities shall be
given or written consent executed (and if given or executed, shall not be
effective) by such Current Shareholder with respect to the matters specified in
this Section 1.03. Any obligation of the Current Shareholders under this
Section 1.03 shall be binding upon the successors and assigns of the Current
Shareholders.
          As used herein, “Company Sale” means one or a series of related
transactions pursuant to which a third party or group of third parties
(a) acquires (whether by merger, amalgamation, consolidation, recapitalization,
reorganization, redemption, transfer or issuance of securities or otherwise) a
majority of the capital stock of the Company (or any surviving or resulting
corporation) possessing the voting power to elect a majority of the Board of
Directors of the Company (or such surviving or resulting corporation), or
(b) acquires assets constituting all or substantially all of the assets of the
Company (on a consolidated basis). For the avoidance of doubt, the parties agree
that the term “third party” as used in the immediately preceding sentence shall
not include the Investor or any of its affiliates.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE CURRENT SHAREHOLDERS
          Each of the Current Shareholders hereby represents and warrants,
severally and not jointly, to the Company and the Investor as follows:
          SECTION 2.01. Authority Relative to This Agreement. The Current
Shareholder has all necessary power and authority, including partnership power
and authority, to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Current Shareholder and constitutes
a legal, valid and binding obligation of the Shareholder, enforceable against
the Current Shareholder in accordance with its terms, except (a) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance,

3



--------------------------------------------------------------------------------



 



moratorium or similar laws now or hereafter in effect relating to, or affecting
generally, the enforcement of creditors’ and other obligees’ rights, (b) where
the remedy of specific performance or other forms of equitable relief may be
subject to certain equitable defenses and principles and to the discretion of
the court before which the proceeding may be brought, and (c) where rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.
          SECTION 2.02. No Conflict. (a) The execution and delivery of this
Agreement by the Current Shareholder does not, and the performance of this
Agreement by the Current Shareholder shall not, (i) conflict with or violate the
partnership agreement of the Current Shareholder or any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Current Shareholder or by which the Shares or the Other Securities owned
by the Current Shareholder are bound or affected or (ii) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Shares or the Other Securities owned by the Current
Shareholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Current Shareholder is a party or by which the Shareholder or the
Shares or Other Securities owned by the Current Shareholder is bound.
          (b) The execution and delivery of this Agreement by the Current
Shareholder does not, and the performance of this Agreement by the Current
Shareholder shall not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental entity by the
Shareholder, except for applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended (the “1934 Act”).
          SECTION 2.03. Title to the Stock. As of the date hereof, the Current
Shareholder is the beneficial owner of the number of shares of Common Stock set
forth opposite its name on Appendix A attached hereto, entitled to vote, without
restriction (except to the extent a Current Shareholder shares voting power
under managed accounts), on all matters brought before holders of capital stock
of the Company, which Common Stock represents on the date hereof the percentage
of the outstanding stock and voting power of the Company set forth on such
Appendix. Such Common Stock are all the securities of the Company owned, either
of record or beneficially, by the Current Shareholder. Such Common Stock is
owned free and clear of all security interests, liens, claims, pledges, options,
rights of first refusal, agreements, limitations on the Current Shareholder’s
voting rights, charges and other encumbrances of any nature whatsoever, other
than any restrictions that attach to shares deposited by a Current Shareholder
with brokers in margin accounts pursuant to standard terms of such margin
account agreements. The Current Shareholder has not appointed or granted any
proxy, which appointment or grant is still effective, with respect to the Shares
or Other Securities owned by the Shareholder regarding the matters specified in
Article I hereof. The Current Shareholder has sole voting power and sole power
to issue instructions with respect to the matters set forth in Article 1 hereof,
sole power of disposition and sole power to agree to all matters set forth in
this Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE III
COVENANTS
          SECTION 3.01. No Disposition or Encumbrance of Stock. Each of the
Current Shareholders hereby covenants and agrees that, for a period of at least
24 months after the date of Shareholder Approval, such Current Shareholder shall
not offer or agree to sell, transfer, tender, assign, hypothecate or otherwise
dispose of, grant a proxy (except (i) with respect to not more than 25% of the
Common Stock held by each Current Shareholder as of the date hereof, for any
such sales, transfers, tenders, assigns, hypothecations or other dispositions
conducted in the ordinary course of the business of such Current Shareholder
consistent with past practice, and (ii) a customary revocable proxy in
connection with an annual meeting of shareholders, which proxy does not involve
the matters set forth in Article I hereof unless such proxy directs the proxy to
vote in accordance with the agreements of such Current Shareholder set forth in
this Agreement) or power of attorney with respect to, or create or permit to
exist any security interest, lien, claim, pledge, option, right of first
refusal, agreement, limitation on such Current Shareholder’s voting rights,
charge or other encumbrance of any nature whatsoever with respect to the Shares
or Other Securities, directly or indirectly, or initiate, solicit or encourage
any person to take actions which could reasonably be expected to lead to the
occurrence of any of the foregoing.
          SECTION 3.02. No Solicitation or Similar Activity. Each Current
Shareholder hereby covenants and agrees that it shall not, at any time during
the term of this Agreement, directly or indirectly, through one or more
intermediaries acting on its behalf, singly or as part of a partnership,
syndicate or other group (as those terms are used within the meaning of Section
13(d)(3) of the 1934 Act), and shall cause each of its Affiliates not to,
directly or indirectly, whether through the taking of shareholder action by
written consent or otherwise:
     (a) instigate, support or in any way participate in any proxy contest or
otherwise engage in the “solicitation” of “proxies” (as such terms are defined
in Rule 14a-1 under the 1934 Act, whether or not such solicitation is exempt
under Rule 14a-2 under the 1934 Act) with respect to any matter from holders of
Voting Stock (including by the execution of actions by written consent) in
opposition to proposals or matters proposed, recommended or otherwise supported
by the Board of Directors of the Company (the “Board”) or the Investor;
     (b) become a participant in any contest for the election of directors with
respect to the Company or solicit any consent or communicate with or seek to
advise, encourage or influence any third party with respect to the voting of any
Voting Stock; provided, however, that such Current Shareholder shall not be
prevented hereunder from being a “participant” in support of the management of
the Company by reason of the membership of such Current Shareholder’s designee
on the Board or the inclusion of such Current Shareholder’s designee on the
slate of nominees for election to the Board proposed by the Company;
     (c) initiate or participate in the solicitation of, or otherwise solicit,
shareholders for the approval of one or more shareholder proposals with respect
to the Company, as described in Rule 14a-8 under the Exchange Act, or induce or
attempt to induce any other third party to initiate any shareholder proposal
relating to the Company;

5



--------------------------------------------------------------------------------



 



     (d) form, join, encourage the formation of or in any way participate in a
13D Group (other than with any other Affiliate of such Current Shareholder) for
the purposes of acquiring, holding, voting or disposing of any Voting Stock;
     (e) solicit, seek or offer to effect, negotiate with or provide any
confidential information to any party with respect to, make any statement or
proposal, whether written or oral, either alone or in concert with others, to
the Board, to any director or officer of the Company or to any other shareholder
of the Company with respect to, or otherwise formulate any plan or proposal or
make any public announcement, proposal, offer or filing under the Exchange Act,
any similar or successor statute or otherwise, or take action to cause the
Company to make any such filing, with respect to: (i) any form of business
combination transaction or acquisition involving the Company (other than
transactions contemplated by this Agreement), including, without limitation, a
merger, exchange offer or liquidation of the Company’s assets, (ii) any form of
restructuring, recapitalization or similar transaction with respect to the
Company, including, without limitation, a merger, exchange offer or liquidation
of the Company’s assets, (iii) any acquisition or disposition of assets material
to the Company, (iv) any request to amend, waive or terminate the provisions of
this Agreement or (v) any proposal or other statement inconsistent with the
terms of this Agreement, provided, however, that such Current Shareholder and
its Affiliates (x) may discuss the affairs and prospects of the Company, the
status of Such Current Shareholder’s investment in the Company and any of the
matters described in clause (i) through (v) of this paragraph at any time, and
from time to time, with the Board or any director or executive officer of the
Company, (y) may discuss any matter, including any of the foregoing, with its
outside legal and financial advisors, if as a result of any such discussions
such Current Shareholder is not required to make, and does not make, any public
announcement or filing under the 1934 Act otherwise prohibited by this Agreement
and (z) may discuss non-confidential information regarding the Company with any
third parties so long as such Current Shareholder promptly informs the Board of
such discussions;
     (f) seek the removal of any of the Board’s directors (other than any
designee of such Current Shareholder);
     (g) seek to increase the number of directors serving on the Board above 11
or to increase the number of such Current Shareholder’s representatives or
designees on the Board above one;
(h) call or seek to have called any meeting of the shareholders of the Company;
or
     (i) assist, instigate or encourage any third party to take any of the
actions enumerated in this Section 3.02.
          SECTION 3.03. Non-Disparagement. Each Current Shareholder hereby
covenants and agrees that, during the term of this Agreement, such Current
Shareholder shall not make, and will use its reasonable efforts to prevent
anyone acting on its behalf from making, any public statement or representation,
or otherwise communicate, directly or indirectly, in writing, orally, or
otherwise, with parties outside of the Company, or otherwise take any action
which may, directly or indirectly, publicly disparage or be damaging to (a) the
Investor or (b) the

6



--------------------------------------------------------------------------------



 



business strategies adopted by the Board of Directors of the Company and the
implementation thereof by Company management.
          SECTION 3.04. Company Cooperation. The Company hereby covenants and
agrees that it will not, and each Current Shareholder irrevocably and
unconditionally acknowledges and agrees that the Company will not (and waives
any rights against the Company in relation thereto) to the extent permitted by
law, recognize any encumbrance or agreement on any of the Shares or Other
Securities subject to this Agreement, other than as noted in the last clause of
the third sentence of Section 2.03.
ARTICLE IV
MISCELLANEOUS
          SECTION 4.01. Termination. This Agreement shall terminate upon the
earlier of (i) the fourth anniversary of the date hereof or (ii) the date of
termination of the Securities Purchase Agreement.
          SECTION 4.02. Further Assurances. Each of the parties hereto will
execute and deliver such further documents and instruments and take all further
action as may be reasonably necessary in order to consummate the transactions
contemplated hereby.
          SECTION 4.03. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof. The Investor shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity, and prior to the Closing, the Company shall be
entitled to specific performance of the terms of the first paragraph of
Section 1.01, in addition to any other remedy at law or in equity.
          SECTION 4.04. No Effect on Fiduciary Duties. Nothing herein stated
shall limit or otherwise affect the fiduciary duties of any affiliate of any of
the Shareholders as a director of the Company. This Agreement only applies to
the voting of shares and other securities of the Company by each of the Current
Shareholders in its respective capacity as a shareholder of the Company.
          SECTION 4.05. Limited Proxy. Notwithstanding anything stated in this
Agreement, each of the Current Shareholders will retain at all times the right
to vote, or authorize a proxy to vote, in such Current Shareholder’s or such
proxy’s sole discretion, on all matters other than those set forth in Article I,
which are at any time and from time to time presented to the Company’s
shareholders generally.
          SECTION 4.06. Entire Agreement. This Agreement constitutes the entire
agreement among the Company and the Shareholders (other than the Securities
Purchase Agreement and the other “Transaction Documents” (as defined therein))
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, among the Company and the
Shareholders with respect to the subject matter hereof.

7



--------------------------------------------------------------------------------



 



          SECTION 4.07. Amendment. This Agreement may not be amended except by
an instrument in writing signed by the parties hereto.
          SECTION 4.08. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Agreement is not affected in any manner materially adverse to
either party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.
          SECTION 4.09. Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Minnesota, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts located in Hennepin County, Minnesota, U.S.A. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in Hennepin County, Minnesota, U.S.A. for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding has been commenced in an improper or
inconvenient venue for such proceeding. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
          SECTION 4.10. Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally, via
facsimile (which is confirmed) or sent by a nationally recognized overnight
courier service to the parties at the following addresses (or such other address
for a party as shall be specified by like notice):

8



--------------------------------------------------------------------------------



 



If to the Company:
Wilsons The Leather Experts Inc.
7401 Boone Avenue North
Brooklyn Park, MN 55428
Telephone: (763) 391-4000
Facsimile: (763)
Attention: Chief Financial Officer
With a copy to:
Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Telephone: (612) 766-7000
Facsimile: (612) 766-1600
Attention: Philip S. Garon, Esq.
If to any of the Shareholders:
to its address and facsimile number set forth on the signature page hereto, with
copies to such Shareholder’s representatives as set forth thereon;
or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Shareholders and the Company have duly
executed this Support Agreement.

            THE COMPANY:

WILSONS THE LEATHER EXPERTS INC.
      By:   /s/ Stacy A. Kruse         Name:   Stacy A. Kruse         Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

            SHAREHOLDER:

PENINSULA INVESTMENT PARTNERS, L.P.
      By:   Peninsula Capital Appreciation, LLC, its General Partner
      By:   /s/ R. Ted Weschler         Name:   R. Ted Weschler        Title:  
Managing Member
        404B East Main Street, 2nd Floor
Charlottesville, Virginia 22902
Attention: Mr. R. Ted Weschler
Telephone: (434) 297-0811
Facsimile: (434) 220-9321   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

          SHAREHOLDER:

QUAKER CAPITAL PARTNERS I, L.P.
      By:   Quaker Premier, LP, its general partner
      By:   Quaker Capital Management Corp., its general partner
      By:   /s/ Mark G. Schoeppner         Name:   Mark G. Schoeppner       
Title:   President

      401 Wood Street, Suite 1300
Pittsburgh, Pennsylvania 15222
Attention: Mark G. Schoeppner
Telephone: (412) 281-1948
Facsimile: (412) 281-0323     

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

          SHAREHOLDER:

QUAKER CAPITAL PARTNERS II, L.P.
      By:   Quaker Premier II, LP, its general partner
      By:   Quaker Capital Management Corp., its general partner
      By:   /s/ Mark G. Schoeppner         Name:   Mark G. Schoeppner       
Title:   President

      401 Wood Street, Suite 1300
Pittsburgh, Pennsylvania 15222
Attention: Mark G. Schoeppner
Telephone: (412) 281-1948
Facsimile: (412) 281-0323     

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

          SHAREHOLDER/INVESTOR:

Marathon Fund Limited Partnership V
      By:   Miltiades, LLP, its general partner
      By:   Marathon Ultimate GP, LLC, its general partner
      By:   /s/ Michael S. Israel         Name:   Michael S. Israel       
Title:   Manager
        3700 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention: Michael T. Sweeney
Telephone: (612) 338-5912
Facsimile: (612) 338-2860

With a copy to:

Dorsey & Whitney LLP
60 South Sixth Street, Suite 1500
Minneapolis, Minnesota 55402
Attention: Robert A. Rosenbaum, Esq.
Telephone: (612) 340-5681
Facsimile: (612) 340-7800     

 



--------------------------------------------------------------------------------



 



         

ANNEX A

                                              Voting Percentage            
Percentage of Stock   of Stock Shareholder   Common Stock Owned*   Outstanding  
Outstanding
Peninsula Investment Partners, L.P. (“Peninsula”)*
    15,487,513       39.48 %     39.48 %
Quaker Premier I, LP and Quaker Premier II, LP (“Quaker”)**
    6,708,110       17.10 %     17.10 %
Marathon Fund Limited Partnership V
  None     0 %     0 %

 

*   In addition, Peninsula holds warrants for 2,857,142 shares of Common Stock
which would be deemed to constitute beneficial ownership by Peninsula of the
underlying shares of Common Stock but which cannot be voted until the warrants
have been exercised and Peninsula shall have acquired record ownership of the
underlying shares of Common Stock.   **   In addition, Quaker holds warrants for
1,142,858 shares of Common Stock which would be deemed to constitute beneficial
ownership by Quaker of the underlying shares of Common Stock but which cannot be
voted until the warrants have been exercised and Quaker shall have acquired
record ownership of the underlying shares of Common Stock.

 